                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                       )
                                                   )
                 Plaintiff,                        )                       2:20-CR-65
                                                   )
          vs.                                      )
                                                   )
                                                   )
  EMORY Q. JACKSON,
                                                   )
                                                   )
                 Defendant.
                                                   )



                                            ORDER

         The United States has filed a Motion to Substitute Counsel [Doc. 92]. In its motion, the

 government moves to substitute Assistant United States Attorney Meghan L. Gomez as counsel

 and remove Assistant United States Attorney Kateri L. Dahl. The motion is GRANTED. The

 Clerk of Court is DIRECTED to remove Ms. Dahl and substitute Ms. Gomez as counsel of record

 in this case.


 SO ORDERED:

                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 93 Filed 08/02/21 Page 1 of 1 PageID #: 308
